Exhibit 28(j) - Accountant's Consent CONSENT OF INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM We consent to the references to our firm in the Post-Effective Amendment to the Registration Statement on Form N-1A and to the use of our report dated February 20, 2015 on the financial statements and financial highlights of Midas Fund, Midas Magic, Midas Perpetual Portfolio, each a series of the Midas Series Trust. Such financial statements and financial highlights appear in the 2014 Annual Report to Shareholders which is incorporated by reference into the Statement of Additional Information. Philadelphia, Pennsylvania April 27, 2015
